Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5-6, 9, 11, 12, 16-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leismer et al. (US PGPub 2012/0209156).
Regarding claim 1, Leismer teaches a method of vibration therapy (see abstract and paragraph 4), the method comprising: 
disposing a plurality of actuators about a subject (Fig. 8; see paragraph 60, eccentric motors 70 within vibration unit 16 disposed about the user’s feet, the vibration unit can include a separate eccentric motor 70 for each of the platforms 20a and 20b to provide vibration stimulation to each support, see Figs. 1 showing vibration unit disposed about user’s feet; see Fig. 13 for step of positioning patient), each actuator of the plurality of actuators being configured to generate a respective vibration signal (see Figs 9a and 9b and paragraphs 49-51; the vibration unit produces signals 87 that are translated to the foot plates and applied to the user), each vibration signal applying a normal force to the subject (see Fig. 1 and paragraph 26);
applying a compressive force to the subject along a longitudinal axis of the subject (see Fig. 13, step of preloading the patient; see Fig. 1 and paragraphs 30-31, strap 36 attaches between the patient harness and the vibration unit, applying a compressive force up through the user’s feet along the longitudinal axis of the patient), the compressive force being applied by a compression link of a harness arrangement (see Figs. 1 and 4; compression link 36 attached to harness arrangement shown in fig. 4; see paragraphs 30 and 33; the link 36 applies a compressive force by biasing the vibration unit toward the back support, reducing the distance between the two and compressing the user there between; see also fig. 2 showing the force applied by member 36 along the upper leg 30 and lower leg 22); 
controlling the plurality of actuators such that the respective vibration signal of each actuator of the plurality of actuators has a respective vibration characteristic (see paragraphs 46 and 60; controller 80 adjusts vibration amplitude and frequency; each footplate 20a and 20b being able to be controlled independently); 
wherein disposing the plurality of actuators includes orienting each actuator of the plurality of actuators such that the respective vibration signal propagates along the longitudinal axis of the subject for stimulation of the subject remote from the plurality of actuators (see Fig. 13; see paragraph 26, vibration unit 16 provides “vibrations that are transmitted in a vibration transmission direction that may face a direction extending away from the vertical portions of the foot support and are generally parallel to a longitudinal axis”); and 
wherein the compression link is adjustable in length to establish a level of the compressive force (see paragraph 33, an adjustment mechanism changes the length of the tension member to adjust the compression force).

    PNG
    media_image1.png
    316
    827
    media_image1.png
    Greyscale

Annotated Fig. 1 of Leismer
Regarding claim 2, Leismer further teaches wherein applying a compressive force to the subject along the longitudinal axis of the subject is implemented before application of the vibration signal such that the harness arrangement applies a preloading force (see Fig. 13 and paragraph 61; compressive force is applied as a preload force prior to vibration).
Regarding claim 5, Leismer further teaches wherein the vibration characteristic of the vibration signal of a first actuator of the plurality of actuators differs from the vibration characteristic of the vibration signal of a second actuator of the plurality of actuators (see paragraph 60; “in some embodiments […] a separate eccentric unit for each of the platforms 20a and 20b of the support and which are independently controlled so as to provide asynchronous loading and vibration stimulation”). 
Regarding claim 6, Leismer further teaches wherein the vibration characteristic is a vibration frequency or a vibration amplitude (see paragraph 44).
Regarding claim 9, Leismer teaches a system for vibration therapy (see abstract and paragraph 4), the system comprising: 
a plurality of actuators (Fig. 8; see paragraph 60, eccentric motors 70 within vibration unit 16 disposed about the user’s feet, the vibration unit can include a separate eccentric motor 70 for each of the platforms 20a and 20b to provide vibration stimulation to each support, see Figs. 1 showing vibration unit disposed about user’s feet), each actuator of the plurality of actuators configured to generate a respective vibration signal (see Figs 9a and 9b and paragraphs 49-51; the vibration unit produces signals 87 that are translated to the foot plates and applied to the user) applying a normal force to the subject (see Fig. 1 and paragraph 26); 
a harness arrangement (see Fig. 4) configured to dispose the plurality of actuators at least one longitudinal end of the subject (see Fig. 1 and paragraph 36) and to orient each actuator of the plurality of actuators such that the respective vibration signal propagates along a longitudinal axis of the subject for stimulation of the subject remote from the plurality of actuators (see Fig. 8 Fig. 13; see paragraphs 26 and 60, actuators 70 within vibration unit 16 provide “vibrations that are transmitted in a vibration transmission direction that may face a direction extending away from the vertical portions of the foot support and are generally parallel to a longitudinal axis”); 
a controller in electrical communication with the actuator (see Fig. 8, controller 80) and configured to control a respective vibration characteristic of the respective vibration signal of the actuator (see paragraphs 45-46); 
wherein the harness arrangement comprises a compression link (Fig. 1 and 4; link 36), the compression link being configured to apply a compressive force to the subject along the longitudinal axis of the subject (see Fig. 13, step of preloading the patient; see Figs. 1 and 4; compression link 36 attached to harness arrangement shown in fig. 4; see paragraphs 30 and 33; the link 36 applies a compressive force by biasing the vibration unit toward the back support, reducing the distance between the two and compressing the user there between; see also fig. 2 showing the force applied by member 36 along the upper leg 30 and lower leg 22), and 
wherein the compression link is adjustable in length to establish a level of the compressive force (see paragraph 33, an adjustment mechanism changes the length of the tension member to adjust the compression force).
Regarding claim 11, Leismer further discloses wherein the harness arrangement is configured to apply the compressive force to the subject along the longitudinal axis of the subject as a preloading force before application of the vibration signals (see Fig. 13 and paragraph 61; compressive force is applied as a preload force prior to vibration).
Regarding claim 12, Leismer further discloses wherein the compression link is configured to apply the compressive force only between a waist of the subject and feet of the subject (see paragraph 29; link 36 attaches between vibration unit at user’s feet and waist attachment).
Regarding claim 16, Leismer further teaches wherein the vibration characteristic of the vibration signal of a first actuator differs from the vibration characteristic of the vibration signal of a second actuator (see paragraph 60; “in some embodiments […] a separate eccentric unit for each of the platforms 20a and 20b of the support and which are independently controlled so as to provide asynchronous loading and vibration stimulation”; see also Figs 9a and 9b showing vibration signal examples).
Regarding claim 17, Leismer further teaches wherein the vibration characteristic is a vibration frequency or a vibration amplitude (see paragraph 44).
Regarding claim 18, Leismer teaches a method of vibration therapy (see abstract and paragraph 4), the method comprising: 
applying a compressive force to the subject along a longitudinal axis of the subject (see Fig. 13, step of preloading the patient; see Fig. 1 and paragraphs 30-31, strap 36 attaches between the patient harness and the vibration unit, applying a compressive force up through the user’s feet along the longitudinal axis of the patient), the compressive force being applied by a compression link of a harness arrangement (see Figs. 1 and 4; compression link 36 attached to harness arrangement shown in fig. 4); 
disposing a plurality of actuators about a subject at at least one longitudinal end of the subject (Fig. 8; see paragraph 60, eccentric motors 70 within vibration unit 16 disposed about the user’s feet, the vibration unit can include a separate eccentric motor 70 for each of the platforms 20a and 20b to provide vibration stimulation to each support, see Figs. 1 showing vibration unit disposed about user’s feet; see Fig. 13 for step of positioning patient), each actuator of the plurality of actuators being configured to generate a respective vibration signal (see Figs 9a and 9b and paragraphs 49-51; the vibration unit produces signals 87 that are translated to the foot plates and applied to the user), applying a normal force to the subject (see Fig. 1 and paragraph 26);
controlling the plurality of actuators such that the respective vibration signal of each actuator of the plurality of actuators has a respective vibration characteristic (see paragraphs 46 and 60; controller 80 adjusts vibration amplitude and frequency; each footplate 20a and 20b being able to be controlled independently), a respective vibration characteristic of a first actuator differing from a respective vibration characteristic of a second actuator (see paragraph 60; “in some embodiments […] a separate eccentric unit for each of the platforms 20a and 20b of the support and which are independently controlled so as to provide asynchronous loading and vibration stimulation”); 
wherein disposing the plurality of actuators includes orienting each actuator of the plurality of actuators such that the respective vibration signal propagates along the longitudinal axis of the subject for stimulation of the subject remote from the plurality of actuators (see Fig. 13; see paragraph 26, vibration unit 16 provides “vibrations that are ; and 
wherein the compression link is adjustable in length to establish a level of the compressive force (see Figs. 1 and 4; compression link 36 attached to harness arrangement shown in fig. 4; see paragraphs 30 and 33; the link 36 applies a compressive force by biasing the vibration unit toward the back support, reducing the distance between the two and compressing the user there between; see also fig. 2 showing the force applied by member 36 along the upper leg 30 and lower leg 22; see paragraph 33, an adjustment mechanism changes the length of the tension member to adjust the compression force).
Regarding claim 21, Leismer further discloses wherein the harness arrangement (Fig. 4) is separate from a bed on which the subject lies (see paragraphs 28 and 36, harness arrangement is an attachable component, separate from the bed).
Regarding claim 22, Leismer further discloses wherein the harness arrangement (Fig. 4) is separate from a bed on which the subject lies (see paragraphs 28 and 36, harness arrangement is an attachable component, separate from the bed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leismer et al. (US PGPub 2012/0209156) as applied to claims 1, 9, and 18 above and in view of Kikumoto et al. (US PGPub. No. 2002/0068887).
Regarding claim 3, Leismer teaches all previous elements of the claim as stated above. Leismer  does not teach receiving, via a sensor disposed about the subject, a measure of a mechanical or physiological response, and controlling the respective vibration characteristic of an actuator of the plurality of actuators based on the measure of the mechanical or physiological response;
However, Kikumoto teaches receiving, via a sensor (5) disposed about the subject, a measure of a mechanical or physiological response, and controlling the respective vibration characteristic of an actuator of the plurality of actuators based on the measure of the mechanical or physiological response 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leismer to include “receiving, via a sensor disposed about the subject, a measure of a mechanical or physiological response, and controlling the respective vibration characteristic of an actuator of the plurality of actuators based on the measure of the mechanical or physiological response” as taught by Kikumoto. One would be motivated to do this provide automatic adjustment in vibration based on the condition of the user (see Kikumoto. paragraph 0001).
Regarding claim 4, the modified method of Leismer  further teaches wherein the measure of mechanical or physiological response is tissue oxygen saturation, tissue blood flow, nitric oxide production, oxygen consumption, muscle or nerve electrical potential, bone growth, heart rate variability, tissue carbon dioxide levels, tissue temperature, or acceleration (“the living body sensor comprises one or a plurality of sensors selected from among a galvanic skin response (GSR) sensor, pulse sensor and skin temperature sensor” (see Kikumoto paragraph 0013, lines 1-4).
Regarding claim 14, Leismer, as modified, teaches all previous elements of the claim as stated above. Leismer does not teach does not disclose a sensor configured to measure the mechanical or physiological response, wherein the controller is further configured to control the vibration characteristic of the vibration signal of an actuator of the plurality of actuators based on the mechanical or physiological response;
However, Kikumoto teaches a sensor (5) configured to measure the mechanical or physiological response, wherein the controller (6) is further configured to control the vibration characteristic of the vibrational signal of an actuator of the plurality of actuators based on the mechanical or physiological response (“a living body information sensor 5 for detecting the living body information of the autonomic nervous system of the person to be massaged, and a control circuit 6 for controlling massage based on the living body information detected by the sensor” (Abstract)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrational system of Leismer to include “a sensor configured to measure a mechanical or physiological response, wherein the controller is further configured to control the vibration characteristic of the vibration signal of an actuator of the plurality of actuators based on the mechanical or physiological response” as taught by Kikumoto. One would be motivated to do this provide automatic adjustment in vibration based on the condition of the user (see Kikumoto paragraph 0001).
Regarding claim 15, the modified vibrational system of Leismer further teaches wherein the measure of mechanical or physiological response is tissue oxygen saturation, tissue blood flow, nitric oxide production, oxygen consumption, muscle or nerve electrical potential, bone growth, heart rate variability, tissue carbon dioxide levels, tissue temperature, or acceleration (“the living body sensor comprises one or a plurality of sensors selected from among a galvanic skin response (GSR) sensor, pulse sensor and skin temperature sensor” (Kikumoto paragraph 0013, lines 1-4).
Regarding claim 20, Leismer, as modified, teaches all previous elements of the claim as stated above. Leismer does not teach does not disclose receiving, via a sensor disposed about the subject, a measure of a mechanical or physiological response, and controlling the respective 
However, Kikumoto teaches receiving, via a sensor (5) disposed about the subject, a measure of a mechanical or physiological response, and controlling the respective vibration characteristic of an actuator of the plurality of actuators based on the measure of the mechanical or physiological response (“a living body information sensor 5 for detecting the living body information of the autonomic nervous system of the person to be massaged, and a control circuit 6 for controlling massage based on the living body information detected by the sensor” (Abstract)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leismer to include “receiving, via a sensor disposed about the subject, a measure of a mechanical or physiological response, and controlling the respective vibration characteristic of an actuator of the plurality of actuators based on the measure of mechanical or physiological response” as taught by Kikumoto. One would be motivated to do this provide automatic adjustment in vibration based on the condition of the user (Kikumoto. paragraph 0001).
Claims 7-8, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leismer  (US PGPub 2012/0302930) as applied to claims 1, 9, and 18 above in view of Japanese Patent Application Pub. No. 2004-033583 to Fujii (hereinafter Fuiii).
Regarding claim 7, Leismer further teaches wherein disposing the plurality of actuators (see Fig. 1, actuators 20 about the feet) comprises securing the harness arrangement (see Fig. 4 and paragraphs 28 and 36) to the subject (Fig. 1, 11), the harness arrangement configured to support the actuators oriented about the plantar surfaces of the feet of the subject (see Fig. 1 and paragraphs 31-32, the link 36 provides a force to support the foot plates about the user’s feet).
Leismer does not disclose the actuators oriented about the shoulders.
However, Fuiii teaches an analogous vibrational system (see abstract) wherein the actuators (See Fig. 3 and 6; two treatment elements 4 are providing on either side of the user; see paragraphs 28-29; the treatment element has an actuator such as a motor or air bladder in order to provide movement and massaging action to the user) oriented about the shoulders (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leismer to provide additional vibrating plate assemblies 100 so that “the actuators [are] oriented about the shoulders” as taught by Fuiii. One would be motivated to do this to provide additional vibration at the shoulders of the user (see paragraph 0050 of Fuiii Machine Translation) in order to stimulate more bone and muscle tissue in the patient (see paragraphs 2-3 of Leismer).
Regarding claim 8, Leismer further teaches wherein applying the compressive force comprises connecting an actuator of the plurality of actuators disposed at a foot of the subject via the compression link of the harness arrangement (see Figs. 1 and 4; see paragraphs 28-30; link 36 connected to vibrating foot plates to apply compression), the compression link extending along the longitudinal axis (see Fig 1, link 36 extending longitudinally).
Leismer does not teach disposing a first actuator of the plurality of actuators (3, 4, 5) at a shoulder of the subject
However, Fuiii teaches a first actuator of the plurality of actuators (See Fig. 3 and 6; two treatment elements 4 are providing on either side of the user; see paragraphs 28-29; the treatment element has an actuator such as a motor or air bladder in order to provide movement and massaging action to the user) at a shoulder of the subject (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leismer  to provide additional vibrating plate assemblies 100 so that “a first actuator of the plurality of actuators at a shoulder of the subject” as taught by Fuiii. One would be motivated to do this to provide additional vibration at the shoulders of the user (see paragraph 0050 of Fuiii Machine Translation) in order to stimulate more bone and muscle tissue in the patient (see paragraphs 2-3 of Leismer). It is noted that such a combination results in the system of Leismer  teaching the “compression link of the harness arrangement extending along the longitudinal axis” for “connecting” the first and second actuators (the harness arrangement of Leismer  extends to the shoulders, in use, the actuators would be connected).  
Regarding claim 10, Leismer further teaches wherein the harness arrangement is further configured to dispose respective actuators of the plurality of actuators about plantar surfaces of feet of the subject (see paragraphs 26 and 29; see Fig. 1).
Leismer does not disclose wherein the harness arrangement is further configured to dispose respective actuators of the plurality of actuators about shoulders of the subject.
However, Fuiii teaches an analogous vibrational system (see abstract) wherein the harness arrangement is further configured to dispose respective actuators of the plurality of actuators (See Fig. 3 and 6; two treatment elements 4 are providing on either side of the user; ) about shoulders of the subject (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrational system of Leismer to provide additional vibrating plate assemblies 100 so that “the harness arrangement is further configured to dispose respective actuators of the plurality of actuators about shoulders of the subject” as taught by Fuiii. One would be motivated to do this to provide additional vibration at the shoulders of the user (see paragraph 0050 of Fuiii Machine Translation) in order to stimulate more bone and muscle tissue in the patient (see paragraphs 2-3 of Leismer).
Regarding claim 13, Leismer further teaches wherein the compression link is configured to dispose an actuator of the plurality of actuators (see Fig. 1) at a foot of the subject (see Figs. 5; see paragraphs 26 and 29).
Leismer does not disclose wherein the compression link is configured to connect first and second actuators of the plurality of actuators disposed at a shoulder and a foot of the subject, respectively.
However, Fuji teaches an analogous vibrational system (see abstract) wherein a first actuator of the plurality of actuators (See Fig. 3 and 6; two treatment elements 4 are providing on either side of the user; see paragraphs 28-29; the treatment element has an actuator such as a motor or air bladder in order to provide movement and massaging action to the user) disposed at a shoulder of a patient 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrational system of Leismer  to provide additional vibrating plate assemblies 100 so as to include “a first actuator of the plurality of actuators disposed at a shoulder of the subject” as taught by Fuiii. One would be motivated to do this to provide additional vibration at the shoulders of the user (see paragraph 0050 of Fuiii Machine Translation) in order to stimulate more bone and muscle tissue in the patient (see paragraphs 2-3 of Leismer). It is noted that such a combination results in the system of Leismer teaching the “compression link” for “connecting” the first and second actuators (the harness arrangement of Leismer extends to the shoulders, in use, the actuators would be connected).  
Regarding claim 19, Leismer further teaches wherein: disposing the plurality of actuators further comprises disposing a second actuator (see Fig. 1, vibrating plate 20) of the plurality of actuators about the plantar surfaces of the feet of the subject (see Figs. 5 and 10), and controlling the plurality of actuators comprises exciting a second vibration signal with a second vibration characteristic frequency and amplitude via the second actuator of the plurality of actuators (see paragraphs 45-46 and 60; controller 80 adjusts frequency and amplitude and it is able to control separate actuators for asynchronous vibration).
Leismer does not disclose wherein disposing the plurality of actuators further comprises disposing a first actuator of the plurality of actuators about the shoulders of the subject, and controlling the plurality of actuators comprises exciting a first vibration signal with a first vibration characteristic frequency.
However, Fuiii teaches an analogous vibrational system (see abstract) comprising disposing the plurality of actuators further comprises disposing a first actuator (See Fig. 3 and 6; two treatment elements 4 are providing on either side of the user; see paragraphs 28-29; the treatment element has an actuator such as a motor or air bladder in order to provide movement and massaging action to the user) of the plurality of actuators about the shoulders of the subject (see Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leismer to provide additional vibrating plate assemblies 100 so that “disposing the plurality of actuators further comprises disposing a first actuator of the plurality of actuators about the shoulders of the subject” as taught by Fuiii. One would be motivated to do this to provide additional vibration at the shoulders of the user (see paragraph 0050 of Fuiii Machine Translation) in order to stimulate more bone and muscle tissue in the patient (see paragraphs 2-3 of Leismer). It is noted that such a combination results in “controlling the plurality of actuators comprises exciting a first vibration signal with a first vibration characteristic frequency” (see paragraphs 45-46 and 60; controller 80 adjusts frequency and amplitude and it is able to control separate actuators for asynchronous vibration). 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 and the rejection thereof using Talish (US PGPub 2008/0139979) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Leismer has been used to teach the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grall (US PGPub 20100137750) which discloses a system of applying therapeutic compression along the body of the patient; Gonzalez (US PGPub 2007/004571) which discloses a rehabilitation method using compressive forces and the benefits thereof; Zhang (US 6,328,759) which discloses a therapeutic table with a harness arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.G./Examiner, Art Unit 3785        


/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785